Bigelow, C. J.
The inquiry put to the witness was clearly incompetent. It was wholly immaterial and irrelevant to the issue to show that she had made similar statements to those testified to by her at the trial to third persons on a previous occasion. The sole object of the inquiry was to corroborate her testimony. But this could not be done by proof that she had communicated to others the same facts as those which she had just stated to the jury, especially on the examination in chief, and before any attempt to impeach her testimony had been offered. This point was distinctly adjudged in Deshon v. Merchants’ Ins. Co. 11 Met. 199, 209. Even if the evidence had been elicited on cross-examination of the witness, or if it had been otherwise shown that she had made on former occasions statements different from or contradictory of those to which she had testified on the trial, it would not have been competent to show that on still earlier occasions she had stated facts in accordance with her present testimony. This was settled on full consideration, and for the most satisfactory reasons, in Commonwealth v. Jenkins, 10 Gray, 485. Exceptions overruled